EXHIBIT 10.1

VIRAGEN, INC.

865 S.W. 78th Avenue, Suite 100

Plantation, Florida 33324

(954) 233-8746

March 9, 2007

Via Facsimile (    ) and

Regular Mail

(Company Name)

(Address)

Attn: Mr.                     

Dear Mr.                     

As you are aware, a significant portion of our debetholders have expressed a
willingness to address the structure and terms of our current debt arrangements
to our mutual best interests.

We have been engaged in active discussions with various potential lenders and
investors to provide us with necessary funding to remain a going concern and
pursue our business plans, as well to meet the maintenance criteria of the
American Stock Exchange. As we have disclosed in our periodic reports, our
inability to generate substantial revenue or obtain additional capital through
equity or debt financings would have a material adverse effect on our financial
condition and our ability to continue operations. In addition, in the event our
capital-raising and revenue-generation efforts are unsuccessful, and unless we
obtain payment extensions and voluntary recapitalization of our debt structure,
which may involve dilution of existing stockholders, we may, in the interest of
stakeholders, elect to seek reorganization of the business under protection of
Title 11 of the United States Code.

Based upon the discussions we have had with prospective lenders and investors,
we have concluded that in order for us to secure additional funding, it will be
necessary that we restructure our existing debt, including making provision for
retiring our outstanding convertible notes and convertible debentures consisting
primarily of our (a) convertible promissory notes sold in June 2004, the
outstanding principal amount of which is currently $10,550,000 and
(b) convertible debentures sold in September 2005, the outstanding principal
amount of which is currently $159,375 (collectively, the “Outstanding
Convertible Debt”).

We are writing to you, as a holder of our Outstanding Convertible Debt, to offer
you the opportunity to exchange the entire outstanding principal amount of the
Outstanding Convertible Debt held by you, and all accrued but unpaid interest
thereon to the date of conversion, as well as all warrants previously issued to
you in connection with your acquisition of the Outstanding Convertible Debt
(“Warrants”), for duly authorized but unissued shares of our common stock in an
amount equal to the outstanding principal amount of Outstanding Convertible Debt
held by you, plus accrued but unpaid interest thereon, divided by 20% less than
the closing price of our common stock on the American Stock Exchange on the date
of this letter.



--------------------------------------------------------------------------------

Inasmuch as you have held our Outstanding Convertible Debt for in excess of two
years (with the possible exception of a small component remaining from the
September 2005 transaction), we have been advised by our counsel that the shares
of common stock that we issue to you on exchange of Outstanding Convertible Debt
and Warrants will not bear a legend restricting transferability of such shares
under the Securities Act of 1933, as amended. Therefore, there will be no need
to file a registration statement with the Securities and Exchange Commission in
order for you to receive or resell certificates evidencing these shares, without
legend (with the exception of the remaining component of the September 2005
transaction, which will bear a legend but will be immediately sellable under
Rule 144). We have structured this exchange so that you may realize 100% of the
Outstanding Convertible Debt held by you, subject to prevailing market
conditions.

We are conditioning this offer upon all holders of Outstanding Convertible Debt
accepting this offer on or before 5:00 pm Florida time on March 13, 2007 (the
“Termination Date”). In the event any holder of Outstanding Convertible Debt
fails to accept this offer prior to the Termination Date, or once accepted fails
to complete the conversion process, then this offer shall be null and void and
be of no force or effect, notwithstanding any acceptance by you of this offer
prior to the Termination Date, and no offers to any holders of Outstanding
Convertible Debt will be consummated.

If you agree to convert your Outstanding Convertible Debt and to surrender your
Warrants, as described above, please so indicate in the appropriate space below
and fax your signed acceptance to Dennis W. Healey at (954) 233-1414. Subject to
our receipt of accepted offers from all holders of our Outstanding Convertible
Debt prior to the Termination Date, we will promptly schedule a conversion
closing at which time (a) we will issue common stock to you evidencing your
conversion of Outstanding Convertible Debt and (b) you will surrender your
Outstanding Convertible Debt and Warrants.

We thank you in advance for your consideration of this offer and look forward to
our prompt receipt of your acceptance.

 

    Very truly yours,    

/s/ Dennis W. Healey

    Dennis W. Healey     Executive Vice President and       Chief Financial
Officer

AGREED TO AND ACCEPTED THIS

   

     DAY OF MARCH 2007

   

By:

 

 

   

 

   

Print Name

   

 

   

Title

   

 

   

Date

   



--------------------------------------------------------------------------------

VIRAGEN, INC.

865 S.W. 78th Avenue, Suite 100

Plantation, Florida 33324

(954) 233-8746

March 16, 2007

Via Facsimile (    ) and

E-mail

(Company Name

(Address)

Attn: Mr.                     

Dear Mr.                     

Thank you for your response to Viragen’s exchange offer in its letter dated
March 9, 2007. Through yesterday, we have received seven of eight approvals
representing approximately 86% of the total outstanding note balances. In the
interest of time, we are requesting you authority to proceed with exchange which
will include payment of interest through the close of business today.

Please fax your approval to (954) 233-1414 or respond by e-mail.

Thank you again for your cooperation in this important matter.

 

Sincerely,

/s/ Dennis W. Healey

Dennis W. Healey Executive VP/CFO Agreed:

 

 